Citation Nr: 1456789	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-23 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left upper leg numbness, to include as due to undiagnosed illness.

2.  Entitlement to service connection for skin rashes, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a disorder manifested by fatigue (claimed as chronic fatigue syndrome), to include as due to undiagnosed illness.

4.  Entitlement to service connection for an autoimmune disorder, to include as due to undiagnosed illness.

5.  Entitlement to service connection for joint pain and swelling, to include as due to undiagnosed illness.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to August 1995, with subsequent National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently has left upper leg numbness, skin rashes, chronic fatigue, an autoimmune disorder, and joint pain and swelling due to service.  Specifically, he contends that such disorders developed during his time in Southwest Asia (from October 1992 to January 1993), at which time he claims that he was exposed to oil well fires, missile exhaust and ultra-fine grain sands.  (August 2010 VA examination).

In August 2010, the Veteran underwent a VA examination.  Additionally, a different VA medical opinion provider provided a November 2010 addendum opinion.  Unfortunately, neither the August 2010 VA examination nor November 2010 addendum opinion addressed pertinent evidence of record.  They also did not provide adequate opinions to establish the nature and etiology of the claimed disorders.   Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

There are numerous relevant records that neither VA medical opinion provider addressed.  For example, in regards to the left upper leg numbness claim, a November 1991 service treatment record documented left leg pain and possible inflammation of the ischial tuberosity.  Also, in May 2005, following service, C.L. Giles, DO diagnosed the Veteran with neuropathy.  As to the claimed skin rash, an allergist found chronic urticaria and angioedema with a delayed pressure component and that further testing was necessary "to look for autoantibodies to IgE specific receptor to establish the diagnosis", and also noted complaints of different rashes.  (Dr. R. Vangala October 2007 and September 2007 records).  Additionally, service treatment records document a November 1991 finding of eczema and a September 1992 finding of a mild skin disorder.  In reference to the claimed joint pain and swelling, there are recorded diagnoses of acute migratory arthritis and migratory arthralgia. (September 22, 2005 Houston Medical Center record; November 4, 2005 Comprehensive Care Medical Offices record).  Moreover, neither VA medical opinion provider directly addressed whether the Veteran has an autoimmune disorder or chronic fatigue syndrome, or addressed all of the Veteran's contentions.

The Veteran should also be given an opportunity to identify any VA and/or non-VA healthcare provider who treated him for the claimed disorders, specifically including his rheumatologist, which he reported he had or would be visiting to the August 2010 VA examiner and the March 9, 2006 Comprehensive Care Medical Offices provider.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any VA and/or non-VA healthcare provider who treated him for the claimed disorders, including his rheumatologist (noted in the August 2010 VA examination and March 9, 2006 Comprehensive Care Medical Offices record).  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination with an appropriate physician in connection with his claims of service connection for (a) left upper leg numbness, (b) joint pain and swelling, (c) skin rashes, (d) chronic fatigue, and (e) an autoimmune disorder.  The record, to include a complete copy of this REMAND, must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  If the physician selected to perform this examination deems that a different specialist(s) is necessary to evaluate any claim, such a specialist examination should also be obtained for the corresponding disorder.  

(a) The examiner should opine whether the Veteran's symptoms of (i) left upper leg limb numbness, (ii) joint pain and swelling, (iii) skin rashes, (iv) fatigue and/or (v) claimed autoimmune disorder are attributed to a known clinical diagnosis.  If so, please note EACH such diagnosis.  

(b) If a diagnosed disorder IS established, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder had its onset during any period of the Veteran's active duty service (July 1990 to August 1995, with service in Southwest Asia from October 1992 to January 1993) or is otherwise related to such service.  

(i) In regards to the left upper leg numbness claim, the VA examiner should also consider (A) the November 1991 service treatment record documenting left leg pain and a finding of possible inflammation of the ischial tuberosity and (B) the Veteran's October 2009 report that it is associated with the constant driving he had to perform on active duty.  

(ii)  In regards to the skin rashes claim, the VA examiner should also (A) consider the in-service findings of eczema (November 1991) and a mild skin disorder (September 1992) and (B) the Veteran's October 2009 and August 2012 reports of how and when the rashes occur.  

(iii) In regards to all the claims, the examiner should also consider the Veteran's: (A) October 2009 statement on his exposure to several types of fuels, a burning F15, spent missiles and burning fuels from oil fires during his service in Southwest Asia (from October 1992 to January 1993); (B) January 2011 claim that his disorders are from being given experimental and non-experimental vaccinations prior to deployment; (C) January 2011 statement wherein he claims that his October 1995 blood work results (done by the National Guard) are supportive of his claims; and (D) his October 2009 and August 2012 contentions that all the claimed disorders, other than left leg, are interrelated.  

(iv)  The examiner is also directed to reconcile his or her opinions with any on file that may conflict, specifically including the (A) diagnosis of left leg neuropathy (May 2005 record of C.L. Giles, DO); (B) diagnoses of acute migratory arthritis and migratory arthralgia (September 22, 2005 Houston Medical Center record; November 4, 2005 Comprehensive Care Medical Offices record); and (C) findings of the allergist Dr. R. Vangala and the Comprehensive Care Medical Offices regarding the skin.

(c) If the Veteran's symptoms of (i) left upper leg limb numbness, (ii) joint pain and swelling, (iii) skin rashes, (iv) fatigue and/or (v) claimed autoimmune disorder CANNOT be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (A) existed for six months or more, or (B) exhibited intermittent episodes of improvement and worsening over a six-month period.  The Veteran served in Southwest Asia from October 1992 to January 1993.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. 

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



